Citation Nr: 1028369	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent from October 
26, 2007, to February 9, 2009, and a disability rating higher 
than 60 percent from February 10, 2009, for peripheral neuropathy 
of the right lower extremity.

2.  Entitlement to a rating in excess of 40 percent from October 
26, 2007,  to February 9, 2009, and a disability rating higher 
than 60 percent from February 10, 2009, for peripheral neuropathy 
of the left lower extremity.

3.  Entitlement to a rating in excess of 30 percent for traumatic 
arthritis of the left knee.

4.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In a May 2009 and August 2009 rating decisions, during the 
pendency of this appeal, the RO granted a higher disability 
rating of 60 percent for peripheral neuropathy of the right and 
left lower extremities, effective October 26, 2007.  As a higher 
schedular evaluation for these disabilities are possible, the 
issues of entitlement to a rating in excess of 60 percent for 
peripheral neuropathy of the right and left lower extremities 
remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for peripheral 
neuropathy of the left lower extremity and for traumatic 
arthritis of the left knee are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Since October 26, 2007, peripheral neuropathy of the right 
lower extremity is shown to have resulted in severe incomplete 
paralysis it is not shown to have resulted in complete paralysis 
of the sciatic nerve.

2.  An eye disability was not present in service or for many 
years thereafter, and has not been shown to be etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 60 percent evaluation, but 
no higher, for peripheral neuropathy of the right lower extremity 
have been met since October 26, 2007.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 8520 (2009).

2.  The criteria for service connection for an eye disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a November 2007 letter 
that explained what information and evidence was needed to 
substantiate a claim for service connection and increased ratings 
as well as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The January 2008 RO rating decision 
reflects the initial adjudication of the claim followed the 
issuance of the November 2007 letter.  Accordingly, no further 
development is required with respect to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's July 1991, December 2007 and April 
2009 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and by his representative.  The Board 
finds that no additional RO action to further develop the record 
on the claim is required here.  Overall, there is no evidence of 
any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication. 


I.  Increased rating- peripheral neuropathy of the right lower 
extremity

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

Laws and Regulations- Peripheral Neuropathy

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating 
that can be assigned for neuritis not characterized by organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  Id.  
Cranial or peripheral neuralgia, usually characterized by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran has been assigned disability evaluations under 
Diagnostic Code 8520 for peripheral neuropathy of his right lower 
extremity.

Diagnostic Code 8520 refers to incomplete paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent disability 
rating; moderate incomplete paralysis warrants a 20 percent 
rating; moderately severe incomplete paralysis warrants a 40 
percent rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating, but 
requires that the foot dangle and drop, no active movement 
possible of muscles below the knee, and flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Analysis

The Veteran submitted a claim of entitlement to an increased 
rating for peripheral neuropathy of the right lower extremity in 
October 2007. 
`
The Veteran underwent a VA examination in December 2007.  The 
examiner noted that the Veteran's complaints were severe.  He had 
a loss of sensation and weakness and was unable to walk more than 
50 feet at a stretch.  He used a cane to help him ambulate.  On 
examination, he had absent ankle reflexes and diminished 
sensation to monofilament, temperature and vibration.   All 
modalities were impaired.  The diagnosis was severe 
polyneuropathy involving the sciatic nerve bilaterally.

The Veteran underwent a VA examination in April 2009.  The 
examiner noted severe neuropathy of both lower extremities.  He 
could walk approximately 10 feet at a stretch with the help of a 
cane.  He could not go up and down steps and needed a glider.  
His examination revealed atrophy and diminished sensation in a 
stocking distribution with absent ankle reflexes.  The diagnosis 
was severe sciatic neuropathy or polyneuropathy involving both 
lower extremities.

Concerning the period prior to February 10, 2009, the Board finds 
that a 60 percent disability rating is warranted for peripheral 
neuropathy of the right lower extremity.  Indeed, the December 
2007 VA examiner noted that the Veteran's complaints were severe, 
as there was a loss of sensation and weakness.  Moreover, the 
Veteran was unable to walk more than 50 feet at a stretch.  While 
there were no specific findings of marked muscle atrophy, all of 
the Veteran's modalities were impaired and he had absent ankle 
reflexes and diminished sensation to monofilament, temperature 
and vibration.  Overall, then, the disability picture is found to 
most nearly approximate the next-higher 60 percent evaluation.  

While a 60 percent evaluation is warranted for peripheral 
neuropathy of the right  lower extremity, the Board finds that 
the next-higher 80 percent evaluation is not warranted for any 
period of the claim.  The Board notes that an 80 rating requires 
complete paralysis of the sciatic nerve, the foot to dangle and 
drop, there to be no active movement possible of muscles below 
the knee, and flexion of knee which is weakened or (very rarely) 
lost.  In this regard, it is noted that the December 2007 VA 
examination noted that the Veteran was unable to walk more than 
50 feet at a stretch and that the April 2009 examination noted 
that he could only walk approximately 10 feet at a stretch with 
the help of a cane.  However, the fact that the Veteran could 
still walk indicates that he did not have complete paralysis of 
the sciatic nerve, as required for an 80 percent rating.  His 
foot did not dangle or drop and there was active movement 
possible of the muscles below the knee.  In this case, the 
overall evidence of record on does not reflect that the Veteran's 
symptomatology is so severe as to merit an 80 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that a 60 
percent, but no higher, rating for peripheral neuropathy of the 
right lower extremity, is warranted, effective October 26, 2007.

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's peripheral neuropathy of the right lower extremity 
is appropriately contemplated by the rating schedule.  Indeed, 
higher evaluations are available, but the criteria for such 
evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  Thun.  

II.  Service connection-eye disability

Applicable laws and regulations 

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.   Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's December 1942 entrance examination showed normal 
eyes with 20/20 vision.  His service treatment records were 
negative for complaints or injuries related to a vision or eye 
disability.  His December 1945 separation examination again 
showed normal eyes with 20/20 vision in both eyes.

The Veteran underwent a VA examination in July 1991.  The 
examiner noted a history of macular pucker of the left eye for 
the past 10 years, which was noted would produce a gradual 
decrease in vision.  Left eye vision was 20/200.

A May 2004 VA treatment report noted a history of macular pucker 
in the left eye that had been evaluated 15 years ago.  The 
current diagnosis was macular pucker of the left eye, epiretinal 
membrane, presbyopia and hyperopia.

VA clinical records dated throughout 2007 show vision complaints. 

The Veteran underwent a VA examination in December 2007.  He 
presented with complaints of decreased vision in both eyes.  The 
diagnosis was bilateral cataracts and macular puckering of the 
left eye.  Vision was 20/80 in the right eye and 20/200 in the 
left eye.

After carefully considering the record, to include the Veteran's 
assertions, the Board finds that the preponderance of the 
evidence weighs against the claim.

Initially, the Board notes that there are no clinical findings or 
diagnoses of an eye disability during service.  The report of the 
December 1945 separation examination shows that the Veteran's 
eyes were evaluated as clinically normal and his vision was 
20/20.  

The Board acknowledges that the absence of in-service 
demonstration of chronic eye disability does not itself preclude 
a grant of service connection.  Here, however, the post-service 
record does not demonstrate that any current eye disability is 
related to active service.  No eye complaints or treatment are 
shown until decades following separation from active service.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is acknowledged that the Veteran is competent to report 
observable symptomatology, such as vision loss.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, the Veteran has not here 
asserted continuous eye problems since active service.  It is 
further noted that he did not raise an eye claim until decades 
after discharge, which also tends to weigh against a finding of 
continuous vision problems since that time.  Therefore the lay 
evidence does not demonstrate continuity of symptomatology here.  
Moreover, the record contains no medical opinion showing a 
relationship between the any current eye disability and his 
military service.  

To the extent that the Veteran's assertions are offered to 
establish a relationship between a current eye disability and 
service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) which held that a lay person can speak as 
to etiology in some limited circumstances in which nexus is 
obvious merely through lay observation, such as a fall leading to 
a broken leg.  However, the question of causation here is more 
complex, going beyond an immediately observable cause-and-effect 
relationship.  As such the Veteran is not competent to address 
etiology in the instant case.  Hence, any lay assertions in this 
regard have no probative value.

In sum, the Board finds that service connection for an eye 
disability must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, surpa.


ORDER

Entitlement to a 60 percent evaluation for peripheral neuropathy 
of the right lower extremity from October 26, 2007, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to service connection for an eye disability is 
denied.


REMAND

The Board must address which issue or issues are properly before 
it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), 
an appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In essence, 
the following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the decision 
to the veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the process by 
stating his argument in a timely- filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a January 2008 decision, the RO in part, granted an increased 
rating of 40 percent for peripheral neuropathy of the left lower 
extremity, effective October 26, 2007, and continued a 30 percent 
disability rating for traumatic arthritis of the left knee.  
While the Veteran submitted a statement in March 2008 expressing 
disagreement with that decision, it appears that no subsequent 
statement of the case was ever issued with regard to these 
issues.  The Board further notes that in a May 2009 rating 
decision, the RO granted a higher disability rating of 60 percent 
for peripheral neuropathy of the left lower extremity, effective 
October 26, 2007 and continued the 30 percent evaluation for 
traumatic arthritis of the left knee.  However, as noted above, a 
statement of the case was never issued with regard to these 
issues after the Veteran's March 2008 notice of disagreement.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board 
must instruct the RO that this issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further action.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at this 
time and will only be before the Board if the Veteran files a 
timely substantive appeal.  The Board's actions regarding this 
issue are taken to fulfill the requirements of the Court in 
Manlincon. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities 
remaining on appeal.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Issue a statement of the case to the 
Veteran addressing the matters of 
entitlement to a rating in excess of 40 
percent from October 26, 2007, to February 
9, 2009, and a disability rating in excess 
of 60 percent from February 10, 2009, for 
peripheral neuropathy of the left lower 
extremity and entitlement to a rating in 
excess of 30 percent for traumatic 
arthritis of the left knee including 
citation to all relevant law and regulation 
pertinent to these claims.  The Veteran 
must be advised of the time limit for 
filing a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, these issues are to be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


